Fauntleroy, J.,
delivered the opinion of the court.
The petition of Legh R. Page, administrator of "William A. Thomas, deceased, represents that on the 4th of January, 1889, the said "William A. Thomas died intestatp, leaving an estate valued at some two. hundred and twenty-five thousand dollars, of which some twenty thousand dollars was realty, eighteen thousand dollars on deposit in the Planters Rational Bank of Richmond, and the balance represented by bonds, stocks, dioses in action, and gold coin, deposited in a rented box in the vaults of the said bank. That on the 14th day of January, 1889, the county court of Henrico county, on the motion of the heirs at law of the said decedent, appointed William R. Quarles and Mann S. Quarles curators of the said estate, who immediately qualified as such, by giving bond in the penalty of three hundred thousand dollars, and entered upon the discharge of their duties. That on the 29th day of January, 1889, said Bettie Lewis, along with her husband, filed her bill in the chancery court of the city of Richmond against the aforesaid curators, in which she asserted that said "William A. Thomas, deceased, during his last illness, by gift “ causa mortis,” gave her the keys to the tin box in the vault of the Planters Rational Bank, above described, and with them all the property contained therein ; that he gave her the pass-book, showing the status of his account with said Planters *37Bank for money placed on deposit therein, and with it gave to her the balance on deposit to his credit in said bank, amounting, as aforesaid, to some eighteen thousand dollars ; and that he also gave to her several negotiable notes, aggregating less than one thousand dollars, which he had with him at his residence at the time of his last illness. That to this bill the curators filed their joint demurrer and answer, denying the claim asserted by said Bettie Lewis; denying that said Thomas had attempted during his last illness to make a gift to the plaintiff of said property, and insisting that actual possession of the several subjects of this pretended donation had never come to or remained with the plaintiff; and that no possession, either actual or constructive, by her, at the joint residence of the donor and donee, could render valid the alleged gift, the same not being evidenced by deed or will. That on the 19th day of February, 1889, petitioner, Legh R. Page, was appointed administrator of the estate of said William A. Thomas, deceased, by the county court of Henrico county ; and, as such, he filed his answer to the bill of said Bettie Lewis. Before the assets in the hands of the curators aforesaid could be turned over to petitioner, the chancery court of the city of Richmond, on the motion of Bettie Lewis, appointed FT. W. Bowe and J. A. Coke receivers to take charge of and hold all of the aforesaid assets, pending a decision of the questions raised by the suit aforesaid. After the appointment of the aforesaid receivers, depositions were taken by both plaintiff and defendants, and the case made ready for a hearing at. the June term, 1S90, of the chancery court. The cause was argued, elaborately and exhaustively, before the Hon. E. H. Fitzlmgh, the judge of the said court: Flo decree was, however, rendered by him, he having unexpectedly and suddenly died before the next term of his court. The Hon. W. J. Leake having been appointed his successor, the cause was again argued at great length before him; and on the 8th *38day of January, 1891, a decree was pronounced by him, sustaining the claim of the said Bettie Lewis (as preferred in her bill) to all the personal estate of the said William A. Thomas, deceased, except the sum of eighteen thousand dollars, money on deposit in the Planters National Bank, which was awarded to petitioner, as administrator aforesaid. From this decree the case is here on appeal.
The question raised in the controversy and to be decided by this court is, what constitutes a valid gift mortis causa ; and whether the evidence adduced by the complainant comes up to the law’s requirements to establish such a gift by the decedent, William A. Thomas, to the complainant, Bettie Thomas Lewis, by and through the facts and circumstances detailed in the bill and attested by the proofs ?
It is essential to a correct and just estimate of the facts of the case, as disclosed by the record, that they be viewed in the light of the history and relations of the parties to the controversy, the congruities of the case, and the legal weight of the testimony.
Bettie Thomas Lewis, who, before her marriage, was Bettie Thomas, is the only living child of the late William A. Thomas, a wealthy retired merchant, who, at the age of seventy years, and enfeebled by long sickness, departed this life, intestate, on the 4th day of January, 1889, at his residence in oi near to the city of Biclnnond, possessed of a large estate of both real and personal property, but principally personalty. He never married, but cohabited with a woman of half white blood, formerly his slave, in the county of Pittsylvania, Yirginia, by -whom he was the father of two daughters, Bettie, and an older sister, Fannie, who married and died soon after the late civil war without issue. Bettie, thirty-five years of age when her father died, and Fannie were always recognized and acknowledged by William A. Thomas as his children ; they called him father, and he called them and cher*39islied and lived with, them as his children. The death of Fannie was a great grief to him ; and, after that event, his whole and devoted affection was centred upon Bettie as the “ daughter of his heart and house,” whom he loved “passing well,” and from whom he was never thereafter separated, except for the two years that he sent her to a boarding-school. Soon after the termination of the late war he removed to Hichmond to engage in business, and he purchased a small farm just outside the city limits for a home for himself and Bettie, and there they lived together for more than twenty years—she presiding at his table and over his household affairs, and ministering to him in sickness and in health, nursing and caring for him with the constant assiduities of a devoted and dutiful daughter; and he providing for her comfort and pleasure in every conceivable form that lavish parental love and large means could suggest. He built the house in which they lived for her; and, according to her directions, he planned and furnished it. He occupied a room intercommunicating with Bettie’s; and, during his long and languishing age, enfeebled by sickness and suffering, he preferred and tolerated no ministry but hers to his wants and his weariness. He provided for her an intelligent, agreeable, female living companion in his house until her marriage to John H. Lewis; and, for many years previous and up to his death, Fannie Coles, an educated, intellectual woman—the natural and recognized daughter of the late John S. Coles, of Albemarle county— was her household companion, friend, and room-mate. He urged Bettie to make a trip to Europe with him; and for eight or ten summers, next before his death, he visited Saratoga Sjrrings, taking with him Bettie and Fannie Coles; and there, as at his own home, sitting and eating with them at the same table, For Bettie’s mother he provided a home, where, for a time, she lived; but this he sold; and at the time of his death she lived at his house with Bettie, though the proof in the *40record is that lie did not, of late years of his life, cohabit with her. William A. Thomas is represented, by the witnesses of the appellants, as a man honest, just, close to his interests, unusually prudent, and of fine business capacity, simple and frugal in his habits. He is described by the witness, Hr. H. McGuire, who was his attending physician, chosen friend, and adviser, as “ a peculiar character, anyhow. I think, too, he had some little superstition about making his will. I think it was a dislike that belongs to a g’reat many men to provide for death—in any wav.” This “ peculiar character, anyhow,” cut off from social intercourse by the kind and circumstance of his household affinities, lived, insulated in his own home, almost absolutely without social recognition or intercourse. He had a few business friends, and no enemies. He. had no relations of legal blood, except some collateral kindred, who had never visited him, in health or in sickness, and whom he knew of only by the importunity of occasional begging letters, of which he complained as an annoyance, saying: “ Here is a begging letter. The only use my relatives have for me is to get all out of me they can ; but if they expect to get what I have when I die, they will be mistaken.” Hr. McGuire says : “ From some things he said to me, I don’t know what, I had an idea that lie did not like his relatives; for I sometimes used these facts in urging him to make his will.”
Mr. A. Judson Watkins, an adverse witness, (whose acts and animus, bearing upon this contest over William A. Thomas’ dying dispositions, will be the subject of analysis further on in this opinion,) says : “ I had a conversation with him (Mr. Thomas) on Wednesday evening (he died on Friday), which was the last I had, of about an hour’s duration. I had frequently talked with him and persuaded him, with all the power that was in me, not to neglect further providing for Bettie, if he so intended.” * * * “ He did refer to Mr. Haxall’s will, and I think he said, in course of conversation, *41that he was very feeble, and that he wanted to see me, especially in regard to making some monied arrangement. And, furthermore, I think I remarked to him : ‘ If you were to die without a will the lawyers and others [what others ?] will get the most you have.’ He followed me to the door and said to me, ‘ I am going to make everything all right.’ ” He did die, forty-eight hours after that interview, without a will; and whatever may be the ultimate issue of the contest made by “ the others ” over William A. Thomas’, large estate, the event, will fully verify the other branch of Mr. Watkins’ warning prediction !
Mrs. Sarah Phillips, a neighbor who lived the length of two city squares, and for twenty-one or twenty-two years, near Mr. Thomas, and who had been employed by him to teach his daughter Bettie, and who says that she saw a great deal of both of them, often and intimately, says: “ I never heard him refer to his relations but once. He said that he had lately gotten a letter from one of them ; that he knew, from the style it was written in, what he wanted, and that was money; that he never answered that letter, but rather shoved it off in the waste-basket; that, he (Thomas) had had to look out for himself since he was very young, and that others might do the same.”
Mrs. Mary F. Boyd, a near neighbor and intimate of Mr. Thomas and his family for fifteen years before his death, whose husband, as a merchant, had business and personal relations with him, says: “ I heard Mr. Thomas say, conversing with her husband about the property, ‘ Oh, William ! I have bought all my relatives off.’ ”
Mr. Stephen B. Hughes, the most intimate and trusted friend of Mr. Thomas, says: “ I have known Mr. Thomas since 1850. We lived together in the same store for many years, occupied the same room together, and were partners in business for about three years. And these friendly relations *42continued up to the time of his death.” This witness, with very much other testimony equally important in its bearing upon the relations and affection existing between Mr. Thomas and his daughter Bettie, says they were “ of the most affectionate nature—that of father and daughter. I have been present when Mr. Thomas was sick, and I have seen for myself. "When Thomas was sick he usually sent for me. I was, several years ago, sent for to see Mr. Thomas. I found Thomas, as I thought, quite sick, and I asked Thomas to allow me to send him a trained nurse, and he said ‘No’; that he preferred Bettie to anybody else. It was during that sickness that Thomas first told me that Bettie was his daughter. It was during that spell of sickness that Thomas told me, at his death, Bettie Lewis would be amply provided for. Some three or four summers ago, when Mr. Thomas was making his arrangements to go to Saratoga, I told him that I did not think he ought to venture so far from home, as feeble as he was, without having some one to care for him that he could rely on ; and he told me that he was going to take Bettie with him; that he would rely on her sooner than any one else. During his last spell of sickness Mr. Thomas frequently told me of her kindness and attention, and believed, but for her, he would not have lived to have gotten back from Saratoga. Mr. Thomas told me that he was very feeble; his appetite was poor, and he would rather be there with Bettie, because she knew better how to care for him than any one else. He got me to go and buy a trunk for her, and had her name marked on it.”
After stating that he had heard Mr. Thomas speak, more than once, of his intention' to provide amply for Bettie at his death, he said: “ She was the only one I ever heard him say he was going to make provision for. Thomas used to get his mail at our store, and I have heard Thomas remark, ' Here’s a begging letter,’ or ' Another begging letter,’ and the only *43use liis relations liad for him was to get all out of him they could; but if they expected to get what he had when he died that, they would be mistaken.”
Fannie Coles, who was the bed-room companion of his daughter Bettie, and an inmate of his home and confidence for many years previous and up to his death, says that she never knew any of his relatives to be at his house, but did remember his handing to Bettie a begging letter, which he thought he had put in the waste-basket at Drewry’s, but after-wards found a part of it in his pocket. She also remembered another begging letter (Exhibit “ A ”), as to which she says: “ I have heard Mr. Thomas tell Bettie about this letter, and he took it and gave it to her, and told her he had nothing to send them, and that he had given them all he expected to-give them, long years ago. And she said : ‘ Don’t be so hard on the poor thing !' And he said to her : ‘Bettie, if I left you alone, you and I would both go to the poor-house together,, because there is no end to your giving, and I am not going to-give them a cent.’ ”
There is, in the record, very much more testimony, equally strong, explicit, unimpeached, and uncontradicted, attesting the life-long, avowed, and unwavering solicitude and purpose of this isolated old man to nourish tenderly while he lived, and to provide for amply at his death, his devoted and faithful daughter Bettie—the only light of his long life, and the only love which cpiickened the emotions of his introverted and self-centred soul.
There is no particle of evidence—and none could be adduced by the appellants, aided by the direction of able, accomplished and assiduous counsel, and prompted by the large stake of the controversy—to prove that "William A. Thomas ever declared or intimated an intention to provide for any of his collateral kindred at all; much less to allow them to take and enjoy the acquisitions of his long life of industry, thrift, frugality,, *44and self-denial. But, while we are asked to deny judicial credence to the clearest, the most consistent, and convincing testimony, that this dying and devoted father did give, with all due and legal solemnities, the larger portion—not all—of his property to his only child and darling daughter, we are deliberately invoked to infer (without the slightest evidence to warrant the deduction, and in disregard of full, incontrovertible proof to the contrary) that it was William A. Thomas’ dying design to leave his beloved, only child in destitution and disappointed helplessness; and to devolve, by the statute of distributions, his whole estate upon collateral kindred, with whom he had no intercourse, and for whom he cared nothing—strangers, absolutely, to his heart and his home. And the only inducement urged for this illogical and unwarranted inference is the circumstance that Mr. Thomas had the portrait of B. E. Gravely, who had married Mr Thomas’ .cousin; and that in a letter of condolence, dated March 2d, 1882, in reply to a letter announcing the death of B. E. Gravely, he expressed kindly regard, and asked Mr. Gravely’s son, Can I do anything for the family ? ” The inference is, that he did then give them aid; and to this he doubtless had reference when he declared (as detailed in the evidence of Stephen B. Hughes, Eannie Coles, Mrs. Boyd, and sundry •others) that he had given to them, long-years ago, all he intended ever to give to them.
We have given this unavoidably long narrative of the relations, circumstances, congruities, and situation of the parties to this cause, to show that the avowed and constant object of Mr. Thomas’ life, labor, and love was solicitude and provision for his daughter Bettie;, and that there is not one scintilla of proof in the record that, through all the years of his life, and in all the references he ever made to his intended disposition of his property, he ever had in his heart or mind a piurjiose to provide particularly for any other than his cherished child; to *45whom he was bound by the strongest ties of nature and affection ; to whom he owed the undivided obligation of a father ; and whose whole tenor of life, as shown by the record in this case, from her birth to the moment of his death, was an unvarying demonstration of dutiful devotion and filial confidence and affection. During the long years of his declining health and “ cold gradations of decay” there was no planning or plotting after property in her heavy heart; but, reposing in child-like confidence and disinterested trust in the love of her father, Dr. McGuire says, that when repeatedly warned and advised by him, (as often he had urged upon her father, on all the occasions of his critical illness,) that, if he should die without a will, the law would deprive her of everything, “she always seemed rather indifferent about it., and was always more concerned about his health than his money ! ”
The factum of the gift depends mainly upon the testimony of Dannie Coles, detailing the circumstances, actions, and accompanying statements of Mr. Thomas during the period of impending dissolution; and if that testimony be credible, consistent, uncontradicted, and corroborated by concomitant circumstance, it establishes, by legal and sufficient evidence, the gift, as a valid donation mortis causa, by William A. Thomas to the claimant, his daughter, Bettie Lewis. Her testimony is very, voluminous, and we will state only so much of it as is necessary to the conclusion. She was subjected to the ordeal of four hundred and thirty-three searching questions and answers, and to a cross-examination, of many days, by a powerful array of practiced, skillful, able, and accomplished counsel for contestants—a fiery furnace of trial and a labyrinth of entanglement, through which she (nor any other human intelligence) could not have passed successfully, without the panoply of conscious truth and the thread of absolute consistency.
Bettie Lewis went upon the witness-stand, and offered to undergo the same process; but the appellants peremptorily *46refused to let her testify; when, well they and their astute counsel knew that if (as argued and insisted now) there was a collusion of untruth’and fraud between' Fannie Coles and her, all that was necessary to catch and convict them was to let them both testify.
On Thursday, the 3d day of January, 1889, William A. Thomas was taken seriously ill, and he died in the early part of the night of Friday—the next day. Tt was during that illness that he made to his daughter, Bettie, the gift which is the subject of controversy in this case; and to which the chancery court of the city of Richmond, upon the evidence adduced, has solemnly adjudged she is entitled bylaw.
The witness,' Fannie Coles, says : “ Mr. Thomas called Bettie to his bedside and said : ‘ Bettie, I am a very side man. I do not know what may happen.’ And he said, ‘ Bettie, look into my pants pocket and bring me my keys, my pen-knives, my two purses ; and look in the inside of my vest pocket and bring me a package of papers tied with a red string.’ She brought them to his bed to him, and he said, £ Bettie, I am going to give you these things as yours.’ He gave her the keys,to his top bureau drawer, and told her that in that drawer she would find two notes in a white envelope ; to get these notes out of the drawer ; that they were hers. Then he opened a small black purse, and took out a small package of white tissue paper. Out of this paper betook some keys, and he said, £ Bettie, here are the keys to my safe at Drewry & Co.’s and to the box I have in the vault of the bank.’ He says: ‘ At Drewry & Co.’s, in the safe, you will not find anything of any great value, but whatever you find,in that safe you can have. How, Bettie, these keys that I now’ give you that belong to the box in the vault at the bank is where all my valuables are. .Whatever you find in that box you can have as yours; and Bettie, whatever you do, don’t let any one get these keys-away from you on any pretense. Swing *47on to them as you would your life.’ Then he took up his pocket-book and gave it to her, and told her it had no great amount in the pocket-book, but that it was hers. Then he took up the package of papers that was tied with a red string, and he said : ‘ Bettie, in this package you will find my bank-book, showing you how much I have in bank ; -whatever it calls for you can have as yours, and in this package also you will find some notes. They will be money for you ; you can have them also. Bettie, I wish you to take these papers, my purses, and my knives—I give you these knives also—and put them in your trunk. I don’t want you to put them in my bureau, but put them between your' clothes for safe keeping, for, Bettie, you will have to take care of these things noun I have been taking care of them all these years for you.’ ”
As to what occurred on the afternoon of Friday, the next day, after Mr. Gilliam left, the witness further testified : “ T went up-stairs after seeing the gentleman (Mr. Gilliam) out, that Dr. McGuire sent up, and knocked at Mr. Thomas’ door. Mr. Thomas spoke and said, ‘ Come in, Fannie,’ and said,‘ Take a seat.’ I said, ‘ Mo, sir, I thank you ; I don’t care about sitting down.’ He said, ‘ Fannie, take that chair there by the table.’ I said, £Mo, sir; I don’t care about sitting-down.’ He said, £ Take that seat,’ and I sat down. In a minute or so a servant knocked at the door and said, £ Miss Bettie, I have everything- all ready for you now.’ Bettie said to him : ‘Father, won’t you have some lunch now? It is time you were eating something, as the doctor said you must eat all you can.’ She turned to me and said, ‘Fannie, go downstairs and bring something nice up here for father’s lunch.’ He turned to me and said, ‘ Fannie, keep your seat until I tell you to go’; and he said to Bettie, ‘I have something more important to do than to eat, now.’ Then he said to Bettie, ‘ "Where are those things I gave you last night?’ and he said, ‘ I hope you have got them where I told you to put them, safe under lock and key.’ Bettie told him, ‘Yes, sir, she had ; they were safe.’ And he asked, ‘ Where were they ? ’ and she told him they were safe. And he told her to go and get them and bring them to him. She turned to get them, and instead of putting them in her trunk, where he had told her the night before, she had dropped them in his'bureau drawer. And he got very angry with her for putting them - in his bureau drawer, and said to her, ‘Look here, now, Bettie, you had better do as I tell you about these things I have given you, for your very life hangs on them, and the bread you eat.’ Bettie brought the things and laid them on the table in front of him, and he 'turned to her and he said, ‘ Bettie, where is that white envelope with those two notes in it; get it out of the drawer and hand that here also.’ Then he asked her and said, ‘ Bettie, where is your trunk at ? ’ She said, ‘ In my room, behind the door.’ He said, ‘ How, Bettie, I want you to do for once in your life just as I tell you about these things.’ Then he took the package of papers with the red string round, untied it, and he said: ‘ Bettie, I want to show these to you, and show you the importance of taking care of them.’ He untied the envelope and took out his bank-book, and he says : ‘Bettie, here is my bank-book, which shows you exactly how much I have in bank. .1 give you this book, and whatever it calls for you will find in the bank, and you can have the money.’ Then he laid the bank-book on the table and took the notes out of the large envelope, and he says, ‘ Bettie, here’s some notes which will be money for you also.’ Then he picked up that white envelope and said, ‘ There are two notes in here which will be money for you also ; I give these also.’ Then he laid his hands on them and said, ‘ Bettie, these are yours, and you will have to take care of them.’ Then he picked up a red pocket-book, and he said, ‘ Bettie, here’s my pocketbook ; you will find a little change in it; here, take it; keep it, and take good care of it,,’ and laid it with the rest of his papers. Then he picked up his little black purse, and he says, ‘ Bettie, wh'at I am going to give yon now is of great importance and very valuable.’ And he undid this little black purse and took out the keys, and said,As to what occurred on the afternoon of Friday, the next day, after Mr. Gilliam left, the witness further testified : “ T went up-stairs after seeing the gentleman (Mr. Gilliam) out, that Dr. McGuire sent up, and knocked at Mr. Thomas’ door. Mr. Thomas spoke and said, ‘ Come in, Fannie,’ and said,‘ Take a seat.’ I said, ‘ Mo, sir, I thank you ; I don’t care about sitting down.’ He said, ‘ Fannie, take that chair there by the table.’ I said, £Mo, sir; I don’t care about sitting-down.’ He said, £ Take that seat,’ and I sat down. In a minute or so a servant knocked at the door and said, £ Miss Bettie, I have everything- all ready for you now.’ Bettie said to him : ‘Father, won’t you have some lunch now? It is time you were eating something, as the doctor said you must eat all you can.’ She turned to me and said, ‘Fannie, go downstairs and bring something nice up here for father’s lunch.’ He turned to me and said, ‘ Fannie, keep your seat until I tell you to go’; and he said to Bettie, ‘I have something more important to do than to eat, now.’ Then he said to Bettie, ‘ "Where are those things I gave you last night?’ and he said, *48‘ I hope you have got them where I told you to put them, safe under lock and key.’ Bettie told him, ‘Yes, sir, she had ; they were safe.’ And he asked, ‘ Where were they ? ’ and she told him they were safe. And he told her to go and get them and bring them to him. She turned to get them, and instead of putting them in her trunk, where he had told her the night before, she had dropped them in his'bureau drawer. And he got very angry with her for putting them - in his bureau drawer, and said to her, ‘Look here, now, Bettie, you had better do as I tell you about these things I have given you, for your very life hangs on them, and the bread you eat.’ Bettie brought the things and laid them on the table in front of him, and he 'turned to her and he said, ‘ Bettie, where is that white envelope with those two notes in it; get it out of the drawer and hand that here also.’ Then he asked her and said, ‘ Bettie, where is your trunk at ? ’ She said, ‘ In my room, behind the door.’ He said, ‘ How, Bettie, I want you to do for once in your life just as I tell you about these things.’ Then he took the package of papers with the red string round, untied it, and he said: ‘ Bettie, I want to show these to you, and show you the importance of taking care of them.’ He untied the envelope and took out his bank-book, and he says : ‘Bettie, here is my bank-book, which shows you exactly how much I have in bank. .1 give you this book, and whatever it calls for you will find in the bank, and you can have the money.’ Then he laid the bank-book on the table and took the notes out of the large envelope, and he says, ‘ Bettie, here’s some notes which will be money for you also.’ Then he picked up that white envelope and said, ‘ There are two notes in here which will be money for you also ; I give these also.’ Then he laid his hands on them and said, ‘ Bettie, these are yours, and you will have to take care of them.’ Then he picked up a red pocket-book, and he said, ‘ Bettie, here’s my pocketbook ; you will find a little change in it; here, take it; keep *49it, and take good care of it,,’ and laid it with the rest of his papers. Then he picked up his little black purse, and he says, ‘ Bettie, wh'at I am going to give yon now is of great importance and very valuable.’ And he undid this little black purse and took out the keys, and said, ‘ Bettie, these-keys belong to the safe at Drewry & Co.’s, and these which I hold in my hand,’ he says, ‘ belong to the box which I have in the vault in the bank where all my valuables are.’ He says: ‘ These keys open the safe at Drewry & Co.’s. You won’t find anything of any great, value in this safe, but what you find in there you can have ; it is yours.’ He then handed her the keys of the safe, and says, ‘ Now, Bettie, these keys T now give you are where all my bonds, deeds, and valuable papers are.’ He said: ‘Bettie, these keys I want you to swing on to as you would your life. Don’t let anybody get them away from you on any pretence. In that box, Bettie, in the vault, you will find everything valuable I possess in this world. Whatever you find, Bettie, you can have; it is yours.’ Then he handed her those keys and handed her the purse, and told her to be very careful to wrap those keys up in tissue-paper, as she found them. Then he gave her his pen-knives, and said that he set great store by them, and told her not to give them away to anybody, and to be careful not to let anybody steal them from her. Then he turned and tied these papers all together. He took the two purses and slipped them together between the red string and handed them to Bettie; and I was sitting by the table, as I first told you, and he said to her, ‘ Bettie, I have given you everything I possessed in the world.’ Then he said to me, ‘Fannie, you see me give Bettie these things ? ’ I s'aid, ‘ Yes, sir.’ Then he said to her, ‘ Bettie, you will have these things to take care of.’ He said, ‘ Bettie, I am a sick man, and I don’t know what may happen to me, and I have been taking care of these things all my life; and, Bettie, you know how careful I am about my papers *50and keys; now yon will have to do the same.’ He said, ‘ How, Bettie, I want you to take this package in your room and put it in your own trunk; raise your ujnderclothes up and place them between your clothes. Lock the trunk and bring me the key here. Bettie, I want to see if your trunk key is a good one.’ .He took the two keys to the trunk and looked at them, and said, ‘Yes, Bettie, they will do’; and he asked her had she strapped the trunk? She told him ‘Ho, she locked it ’; and he said to her, ‘ Bettie, are yon crazy ? ’ She said, ‘ Ho ; that ^he thought locking the trunk was sufficient ’; and he told her it was not sufficient, and to go back and strap it up ; that he had given her all that he had in the world, and that if she didn’t take care of it she would wind up in the poor-house. Then he turned to me and asked me again, and said : ‘ How, Fannie, you have seen me give Bettie everything I possess in the world.’ Then he turned to me and told me I could go; that he was through with me. And Bettie said to me, ‘ Fannie, go down-stairs to the store-room and get a bottle of that liquid bread, and take the cork out, and bring me a glassful up here for father.’ I got the liquid bread, carried it up-stairs, and handed it to Bettie; she handed it to her father; he took a sip of it and, turned to me and said again to me, ‘Fannie, you see me give .Bettie everything I possess in this world, didn’t you?’ I said, ‘Yes, sir; I did ’; and he turned to me and said, ‘Fannie, remember that, now,’ and I said, ‘Yes, sir.’ And he told her to take special care of the trunk keys; and, whatever she did, not to leave that trunk open and let any one steal those things out of there that he had given her; and if she did, she would go to the poorhouse, and to keep her trunk keys on her person day and night.”
After the conversation last detailed by the witness, Thomas became much worse late on Friday evening, and Dr. McGuire was again sent for. He arrived at 8 o’clock that night, and *51left a little after eight. Thomas grew rapidly worse after the Doctor left, and the witness, Fannie Coles, testifies that Thomas called Bettie and said to her.: “ Oh ! Bettie, I am a mighty sick man—sicker than you have any idea about ’; and he says, ‘ Bettie, where are those things I have given you ? ’ She says, ‘In my trunk, safe.’ And he says, ‘Bet-tie, where are your trunk keys ?’ And she said to him,, ‘I have got them in my bosom here.’ And he said, ‘ That is right, Bet-tie; keep your keys on your person.’ And he says, ‘ Bettie, make su-re of it again ; I have given you everything I possess in this world.’ He says, ‘Fannie, yon hear me give them to Bettie again, don’t you ?’ I said, ‘ Yes sir.’ He says, ‘How, Fannie, remember.’ And he said, ‘Bettie, I am sicker than ever 1 was in my life.’ And Bettie says, ‘ I shall send for the doctor.’ He says, ‘ Oh ! Bettie, I don’t think he can do much good.’ Then he turned to her, and he says, ‘ Oh! Bettie, remember now, I have given you everything ’; and he turned over and complained of a severe pain in his side, and in a few minutes he was dead.”
It is vehemently charged that the testimony of Fannie Coles as to the factum of the gift is false; that it is the result of a conspiracy with Bettie Lewis to defraud the legal distributees of William A. Thomas; that no such gift as she testifies to was ever made. The charge is easily asserted; but law, logic, and a decent respect for human nature all require clear and indubitable proof, to .induce judicial credence to such an atrocity.
Why should this witness not be believed? Why should a court of justice, in the teeth of her clear, consistent, convincing, and uncontradicted testimony, gratuitously brand her as a perjured conspirator with Bettie Thomas Lewis, without a particle of evidence of either an uncontradicted or credible witness or a circumstance, simply because William A. Thomas, a dying father, with many years’ infallible knowledge of her intel*52ligence and integrity, had called upon her, with his expiring breath, to witness and attest the consummation of the lifelong solicitude of his heart, and his constantly declared purpose to provide amply, at his death, for his cherished child ; and, in a legal method, with parental piety, shed his parting benefice and blessing on “ a duteous daughter’s head ” % Her statements in evidence are consistent throughout. They are natural, reasonable, and most probable, in themselves; while they are corroborated by the evidence of Hr. McGuire, Stephen B. Hughes, the dying declaration of William A. Thomas himself, and by all the concomitant circumstances of the res gestee. She is wholly unimpeached, in any of the ways known to the law ; and her character for truth is as fair as that of any other witness in the cause. She is the daughter of a wealthy farmer in Albemarle county, and her mother was a colored woman of mixed blood. She resided with her father in his house, where he employed white persons to teach her, till she'was sent, at the age of thirteen years, to the Horma! High School in Richmond for several years, when she became a teacher in the public schools of Virginia for five years or more, until-, her health failing, she became the chosen companion of Bettie Lewis in her father’s house for many years previous and up to his death. She was thirty years old when she testified, and had lived in Virginia all her life; and she was subjected to a protracted and pertinacious cross-examination, which reviewed, with microscopic and relentless scrutiny, her whole life, and which disclosed no single circumstance affecting her moral character, or discrediting her triple armor of truth. Ho material statement of fact made by her in her testimony is contradicted by any other witness. It is strenuously asserted that she is contradicted by Hr. McGuire; but this is neither just nor true in fact. She says that when she went to Hr. McGuire’s office on Friday morning to let him know (as he had instructed the *53night before should be done) the condition of Mr. Thomas, the Doctor inquired of her whether Mr. Thomas had made any will; that she told him he had not; that Mr. Thomas had given Bettie everything the night before ; and that Dr. McGuire replied, “it was not worth a cent.” Dr. McGuire does not remember Fannie’s then telling him about Thomas having given his property to Bettie the night before; but, he says, “the conversation between Fannie and myself took place while a good many patients were waiting to see me; she may have stated it, though I am entirely unable to recall it; my memory is not very perfect about such things.” The statement of Fannie Coles is positive as to what was said, while Dr. McGuire merely says he does not recall it; though he admits that, for the very sufficient reasons he gives, her statement may be true. But it is made obviously and undoubtedly true by what Dr. McGuire then immediately did and said. Soon after Fannie Coles left his office he went to see Mr. Thomas, and he says: “Bet-tie told me, after I got in the house, that her father had given her the keys, his bankbook, and papers, as far as I can recollect. I think she told me she had put them in the top bureau drawer. She told me he had given them to her ; they .were to be hers. I told her they were not worth-a cent; that unless he made a will the law would give her nothing.” Dr. McGuire had never conceived of a gift “ mortis causa ”; and therefore, in his oft-expressed solicitude for Mr. Thomas to provide for Bettie ly will, he told Bettie, as he had told Fannie Coles in his office but an hour or two before, that the gift to Bettie was “ not worth a cent; and that unless her father made a will the law would give her nothing.” Fannie Coles testified before Dr. McGuire did, and she is corroborated by both the language and substance of Dr. McGuire’s statement. And even if this were not so, it would be Dr. McGuire’s mere failure of recollection; which happens daily in judicial investigations, with*54out giving rise to a suspicion of untruthfnlness in the witness. Fannie Coles’ testimony, in minute detail, of the making of this dying gift of his property by William A. Thomas to his daughter Bettie, is corroborated by Dr. McGuire’s statement of what passed between him and Mr. Thomas in the chamber of death, within an hour of his last breath. Dr. McGuire had, in his mid-day visit to Mr. Thomas on Friday, told him of his extreme illness, and, for the last time of often-repeated admonitions to him, of the urgency and duty of his making his will to provide against leaving his daughter penniless, and to the tender mercies of his uncared-for collateral kindred; and he asked Mr. Thomas’ consent to his sending to him a lawyer to write his will. Accordingly he had sent Mr. M. M. Gilliam out in the early afternoon of that day. Mr. Gilliam stayed only a few minutes—eight or ten, at most— and left the premises. Mr. Thomas became rapidly and alarmingly worse, and Dr. McGuire was summoned, and arrived upon the scene at about 8 o’clock that night, and left a few minutes thereafter, leaving directions as to what was to be done for Mr. Thomas that night. He states: “After that was finished I said to him, ‘ Has Mr. Gilliam been here ? ’ ‘Yes,’ he answered, ‘ that’s all right, Doctor’ with a wave of his hand, as if the matter was settled, and looked to me as if he expected me to approve of what he had said. I said to him, ‘ T am glad you have done it; you have only done justice.’ He then said, ‘ You will be very well satisfied (or perfectly satisfied) with what I have done.’ ”
What had this dying, devoted father “ done ” to repair his failure to convey the valuable city lots to Dr. McGuire as trustee for his daughter, and to build costly houses thereon, and to provide for her by will, when, with his expiring breath, he calmly and. coolly assures Dr. McGuire’s iterated, and over and over again reiterated, anxiety about provision for his daughter Bettie—“ That’s all right, Doctor; you will be very *55well satisfied (or perfectly satisfied) with what I have done.’’ He meant—and could only mean—that he “ had done ” that ample provision for his daughter that he always assured Dr. McGuire he intended to make—not by will, but by giving and delivering to her, on his death-bed, the bulk of his personal property, -which was just as effectual and just as legal as a will.
It is argued that Mr. Thomas did not make the gift mortis causa, of his property, to his child Bettie, as distinctly and incontrovertibly proved, because of his oft and emphatic statement of intention to provide for her by will; and, time and time again, it is argued, that, in the eight or ten minutes of Mr. Gilliam’s presence with him alone in the death chamber, only a brief time on Friday afternoon before he expired, he made an appointment with Mr. Gilliam to go to Mr. Gilliam’s office the next day to have his will written. Aside from the utter improbability—not to say impossibility— of an enfeebled and dying old man, in the country, beyond the limits of the city of [Richmond, making an engagement, at é o’clock P. M., to arise from what proved to be his death-bed early that night, and to come into the city and to a lawyer’s office the next day, there is no evidence in the record of - any such purpose or possibility. "VVhat passed between Mr. Thomas and Mr. Gilliam, in those eight or ten minutes, we can never judicially know. Thomas is dead; and Mr. Gilliam, one of the counsel for appellants, has declined to testify in this case. The appellants, by their cross-examination, elicited from Dr. McGuire: “ I think Mr. Gilliam told me, a short time after-wards, that Mr. Thomas, in his interview with him, said there were some papers that he wanted to get hold of, then out of reach; and that he had postponed the making of his will until the next day. I think he had an appointment with Mr. Gilliam for the next day. I think Mr. Gilliam said this.” Both this question and answer were objected to by the plaintiffs, as *56illegal. Mr. Gilliam’s attitude of the Sphinx cannot be operated as hearsay’ evidence in this ease, by any (Edipus, however respectable; and, howsoever important or interesting Mr. 'Gilliam’s pregnancy of what occurred in that brief interview with the dying man may be, he cannot be delivered by the process of obstetrics, unknown to the science of the law. If, too, the field of conjecture be open, it is the most reasonable supposition that, if Mr. Thomas did, in fact, want his will written the next day, it was only for the purpose of devising to his daughter, in addition to the personal property he had given her, his valuable real estate; which he knew could not be given except by deed or will.
"While no witness testifies that Thomas ever said that he intended to give his whole estate to his daughter, yet he frequently declared his purpose to provide for her liberally. And no one ever heard him say that he-intended to give anything to any one else. A.nd the plain and positive proof is, that he did not intend (but emphatically asserted to the contrary) that his collateral kindred should have any part- of “what he had at his death.” To whom, then, but his daughter, must he have intended his property to go at his death ? If he had left her his whole estate, by a will, instead of the larger part only by “ donatio mortis causa,” all just-minded persons would have said, as Dr. McGuire's last utterance to him, “ you have only done justice ! ”
Mr. Stephen B. Hughes testifies: “I was at Thomas’ house 'the night of his death. I asked Bettie Lewis where Mr. Thomas’ keys were. She said that she had them ; that her father had given them to her, and told her to lock them up; that they were hers, and not to give them to anybody. I heard Fannie Coles say that she was present when Mr. Thomas gave Bettie Lewis the key’s, and told her to lock them up, and not to give them to anybody; that they were hers, (Bettie Lewis, I mean); and took me into the back chamber *57.and showed me the trunk that they were locked up in.” And this witness says that this fact, together with what Mr. Thomas had gireviously told him were his intentions towards Bettie, were his reasons for offering to deliver to Bettie the duplicate set of keys which he held. When Bettie Lewis told Dr. McGuire, (as she unquestionably did tell him,) on Friday, before he had seen Mr. Thomas, and just as he was about to enter Mr. Thomas’ room, that her father had made the gift to her, she might reasonably have known that he would mention it to her father, as lie was urging him to make a will; and it is impossible to believe, without contradicting all human experience, that she would ever have made this statement to Dr. McGuire, at the time and under the circumstances, if it had been false and fabricated, as alleged. These declarations of Bettie Lewis and Fannie Coles, as well as the declaration of Bettie Lewis to Mr. Hughes, are competent evidence, on both of two grounds—as part of the res gestee, and as the declaration of a party in possession, and to rebut and repel the inference sought to be drawn from the testimony of the witness for the appellants, Watkins, as to the silence of Bettie Lewis, in respect to her claim, in her interview with him on Monday night next after Thomas died- It is vehemently insisted that her silence on that occasion, as to any gift made to her by her father, was equivalent to an admission that none had been made ; that she had no claim, and pretended to none. Shall it be, in a court of justice, that she may not repel this inference by the testimony of Dr. McGuire and Stephen B. Hughes that she had, to them, on prior ^occasions, asserted her claim ? If the silence of Bettie Lewis as to the gift, in her conversation with Watkins on Monday night, is a circumstance prejudicial to her claim, what is the significance of the assertion of her claim on Friday night before—the night that Thomas died—to Mr. Hughes; and to Dr McGuire on Friday morning, while Mr. Thomas was yet. living? What she said *58to Mr. Hughes was only in reply to his direct inqniry about the keys; and Watkins did not, in that conversation on Monday night, ask her anything about the keys ; and she did not make any statement to Watkins, then, about the gift, because (it may have been) of intuitive distrust; or because Dr. McGuire had told her, as he had told' Fannie Coles, that the gift “ was not worth a cent.” Dr. McGuire, as before stated, had never heard of such’ a thing in law as a gift mortis omisa ; and she, relying on Dr. McGuire’s opinion, and not then having consulted any lawyer about the matter, there was no occasion for her to mention the gift in that conversation with Watkins.
Mr. Thomas was buried on Sunday. On the night of Monday (the next day) Watkins called to see Bettie, and he says that she did not then say to him that her father had given her his money, his bank-book, or other securities, or the key to his box' in the bank or his safe at Drewry & Co.’s, and that she did then say, as there was no will, she supposed that all she would have was the property held by me as trustee, and that she wished I would see Mr. Gilliam in her behalf. This statement, if true, has already been explained by what. Dr. McGuire and others had so impressively told Bettie Lewis would be her condition if her father died without a will. But is it not manifestly impossible for Bettie Lewis to have-affirmed positively, as a fact in her knowledge, on Monday night, that Mr. Thomas had left “ no will, and she knew it,” when, then, there had been no opening or examination of Mr. Thomas’ papers or places of safe deposit 1 Dr. McGuire says : “ Bettie Lewis certainly did not know that before the old man’s death, for she and Fannie both told me that they didn’t know whether the old man had made a wdll or not when Mr. Gilliam was there.” Bettie Lewis has been peremptorily denied the privilege of testifying in this case, notwithstanding-the great concern she has at stake ; and simple justice demands that the statements of this witness (Watkins) for the appel*59lants should be tested by all the touchstones of truth—probability and consistency—which are the fixed standards of evidence. Out of the mouth of this witness himself the record shows that he involves himself in flat and flagrant self-contradictions j but, first, his attitude and animus in the case are manifested by his interview with Bettie Lewis on Thursday night next following. He says : “ I told Bettie Lewis that I had been to see Mr. Gilliam for her, and stated the case to him the best I could, and he said it was impossible to make a case of it, and that he was sorry he could not do> something for her. She said it made no difference ; that she had employed other counsel—viz., Judge Waddill, Judge Christian, and Edgar Allan. She then said she was very much obliged to me for seeing Mr. Gilliam for her. I said to her I had nothing but her interest at stake, and that I would be glad to know exactly what Mr. Thomas said to her in his last moments. Fannie Coles, who was sitting near by, said : ‘ Bettie, Judge Christian told you not to talk to any one on the subject.’ I said : ‘ If such are your instructions, I certainly don’t want to hear anything about it.’ ” By this, Mr. Watkins’ own version, it appears that, after Bettie Lewis had told him she had confided her case to the counsel of her choice, he, adroitly and artfully prefacing his question with the professing of his disinterested solicitude for her interest at stake, asked her to tell him “ exactly what Mr. Thomas said to her in his last moments.” The object of this attempt is obvious enough ; but, by the significance of Mr. Watkins’ attitude in this case, as disclosed by the record, it is made perspicuously plain. Fannie Coles’ account of this interview, in response to the 287th cross-question, shows that Mr. Watkins used importunity and expostulation in his endeavor to induce Bettie Lewis to let him “ know exactly what Mr. Thomas said to her in his last moments”; and that it was not until he had been repeatedly denied and thwarted in his *60attempt that he said (if, indeed, he said it at all), “ If such are your instructions, I certainly don’t want to hear anything about it.” Fannie Coles says : “ Mr. Watkins came out there one night, and asked Bettie about her father giving her the keys. Her reply was to him : ‘ Mr. AVatkins, I do not care to talk on that subject at all.’ Mr. AYatkins turned to me and said : ‘ Fannie, don’t you think Bettie ought to tell me all about the keys, for I am just the same to her as her father? ’- I said : ‘ Mr. AYatkins, I don’t know anything about that. She has her lawyers, and she ought to do as they told her to do.’ And Mr. AYatkins said : ‘ Mow, Fannie, you know there is nothing in the world that I would not do for Bettie.’ I said : ‘ You and Bettie can suit yourselves about the matter. I have no more to say.’ Mr. Watkins again askeci her. She said : ‘ Mr. AYatkins, I do not care to talk on that subject to-night.’ And I remember now, as you mention the subject, that Mr. Watkins said to her : ‘ Bettie, I only came out here to-night to find out ail about those keys.’ ” The record shows that this witness, who professed that he had nothing but Bettie lewis’ interest in view, and who had promised Mr. Thomas (as he says), on the 16th day of February, 1878, “I will do the very best for her as long as I live,” and who undertook to see Mr. Gilliam for the purpose of stating “ her case ” to him, and of seeing whether he “ could make a case of it,” was, a day or two after, if not at the very time, he was inviting Bettie Lewis’ confidence on the ground of his fatherly interest in and for her, actually conferring with-Mr. Thomas’ next of kin, and entertaining a proposition to be appointed one of the curators, which only failed because Mr. Pace (Page) objected to going his security; and that, although he averred his intimate knowledge of Mr. Thomas’ affairs, yet he refused to tell what he knew when requested so to do by Bettie Lewis’ counsel. And this witness (except a Mr. Gravely, who knows nothing) is the only witness who has *61been found to defeat the fully-attested claim of Bettie Lewis to her father’s bounty. He fixes Monday night next after Mr. Thomas’ death as the date he was out at Mr. Thomas’ house, by the fact that he went there to see an insurance policy, and he was certain he saw the policy there that night; and he swears that he is certain that he saw Olay Thomas there that same evening ; yet he swears that it was on Thursday night that he went to see, and did see and examine, the policy ; and that it was on Thursday night that he first saw Clay Thomas there. This is the unenviable attitude of this the only witness to support the contest of Mr. Thomas’ collateral kindred, and to defeat his dying disposition of the bulk of his personal property.
The testimony and the circumstances relied on by the appellants to show that no such gift was made by Mr. Thomas as sworn to by Fannie Coles and attested by corroborating facts, do not, we think, furnish a sufficient basis for even reasonable conjecture ; much less to assure the guarded discretion of a court of justice. The circumstance that there is but one direct witness to the gift competent to testify (the appellants declining to allow the donee as a witness when offered) does not affect the validity of the gift. One witness, if crediblfe, is sufficient; the law does not require more than one; and, especially, as in this case, when that one is not only unimpeached, but corroborated. Mor does the magnitude of the gift affect its validity; it may extend to the whole of the donor’s personal estate ; the law fixes no limit. In the case of Duffield v. Elwees, 1 Bligh. N. S., the gift causa mortis was of the value of §165,000. In Hatch v. Atkinson, 66 Maine 327, the court says : “ The common law does not require the gift to be executed in the presence of any stated number of witnesses; nor does it limit the amount of the property that may thus be disposed of.” White & Tudor’s L. C. in Equity, Vol. I., Part II., 1251; Schouler’s Per. Prop., Vol. II., 132, 136.
*62The factum of the gift in this case, being clearly and con'clusively proved, as, we think, it indisputably has been, it only remains to state the law and apply it to the facts proved. They show all the essential attributes or constituent elements of a donatio mortis causa, as defined by the law and established by the course of adjudication. The gift was made in periculo mortis, under the apprehension of death as imminent; and it was of personal property, such as, under the law, may be the subject of a gift mortis causa. Possession or delivery was made at the time of the gift; and the donor died of that illness in a few hours after the making of the gift; thus the gift, inchoate, conditional, and defeasible when made, became absolute at the donor’s death. Delivery is essential; it may be either actual, by manual tradition of the subject of the gift, or constructive, by delivery of the means of obtaining possession. Constructive delivery is always sufficient when actual, manual delivery is either impracticable or inconvenient. The contents of a warehouse, trunk, box, or other depository may be sufficiently delivered by delivery of the hey of the receptacle. Jones v. Selby, Prec. Ch. 300; Ward v. Turner, 2 Vesey 431; s. c., 1 Lead. Cases Equity 1205; Jones v. Brown, 34 N. H. 445; Cooper v. Burr, 45 Barb. 10; Penfield v. Thayer, 2 E. D. Smith 305; Westerlo v. Dewitt, 36 N. Y. 341; s. c., 93 Amer. Dec. 517; Ellis v. Secor, 31 Mich.; s. c., 18 Amer. Rep. 178; Hildebrant v. Brewer, 6 Texas; s. c., 55 Amer. Dec. 757; Elam v. Keen, 4 Leigh 333; Stephenson v. King, 81 Ky. 425 ; Lee’s Ex'or v. Boak, 11 Gratt. 182.
Many cases were cited by the appellants. In some of them it did not appear that there was any intention to give ; while in others the delivery of possession was not complete—the donor intentionally retaining control or dominion. In the cases of Miller v. Jeffress, 4 Gratt.; Lewis v. Mason, 84 Va.; Yancey v. Field, 85 Va.; Rowe v. Marchant, 86 Va., there *63was no delivery whatever, either aetiyal or constructive. The delivery of the keys to Bettie Lewis, with words of gift by her father upon 1ns death-bed, invested her with the same means of obtaining possession that Thomas had; and made her the owner, with title defeasible only by recovery or revocation of the donor, or by a deficiency of assets to pay creditors; and the mere existence in Stephen B. Hughes' hands of a duplicate set of keys, for precaution against loss or accident, which he had no right or authority to use, did not impair the validity of the gift which he did make to his daughter, in his last moments, in the most unqualified manner; and, being thus invested with lawful ownership, the law, in case of refusal by the officers of the bank, would open the doors to her.
It is contended that the gift was testamentary, because of the words in the affidavits of Bettie Lewis and Fannie Coles, “ were hers in ease of his death "—“ to be hers i-n case of his death." The affidavits were prepiared by counsel, and certified by the notary, as a predication for the appointment of receivers; and they were not intended, and could not be regarded, as evidence; and they do not purport to give the language of the affiants, nor to state the language and actions, in detail, of Mr. Thomas in making the gift. But, even if Mr. Thomas had used the very words, “ to be hers in case of his death,” it would have been but expressing in terms the very definition, substance, and form of a gift mortis causa, as given by all the law-writers and adjudged cases; that it is conditional, defeasible—not to be absolute and irrevocable unless and until the death of the donor from the impending peril under the apprehension of which the gift was made. Bouvier L. Dict., “Donatio mortis causa" ; 1 Abbott’s L. Dict. 402; 2 Jacobs’ L. Dict. 307; 3 Pomeroy’s Equity, § 1146; 2 Schouler Per. Prop. (2d edition), chap. 5, § 135; Parish v. Stone, 14 Pick. 198; s. c., Amor. Dec. 378; *64Grover v. Grover, 24 Pick. 261 ; s. c., 35 Amer. Dec. 319 ; Gans v. Fisk, 43 Ohio State 462; s. c., 54 Amer. Rep. 819 ; Taylor v. Henry, 48 Md. 550 ; s. c., 30 Amer. Rep. 490. The cases in which gifts made in similar and identical language, by dying donors, have been held to be valid donations mortis causa are numerous—the principle being, that the expression, “ in case of my death it is yours,” or like words, do not, of themselves, make a testamentary disposition, but merely express the condition which the law annexes to every donation mortis causa. Snellgrove v. Bailey, 3 Atk. 214; English Notes to Ward v. Turner, 1 Lead. Cases in Equity 1222; Ashbrook v. Ryan, 2 Bush. 228; Grymes v. Hone, 49 N. Y. 17; s. c., 10 Amer. Rep. 313.
In the case of Sterling v. Wilkinson, 83 Va. 791, the gift was made more than three years before the donor died, and was not made in view of death impending ; and the donor actually did retain and exercise control over the subject of the gift by disposing of so many of the bonds as were necessary to indemnify his endorsers. In the case of Basket v. Hassell, 107 U. S., the decision turned alone on the construction and legal effect of the endorsement upon the certificate by the donor: “ Pay to Martin Basket * * *—no one else—then not until my death.” This -was held to be a testamentary disposition ; but in the opinion of the court Mr. Justice Matthews says : “ The certificate was payable on demand; and it is unquestionable that a delivery of it to the donee, with an endorsement in blank, or a special endorsement to the donee, or without endorsement, would have transferred the whole title and interest of the donor in the fund represented by it, and might have been valid as a donatio mortis causa.”
It is contended that the gift by Thomas,-in this case, was invalid, because it comprised the bulk of his estate. Thq jus disgponendi is the essential value and element of property ; and the exercise of that right is commended in the beatitude, “ It *65is more blessed to give than to receive.” By the law of Virginia a person may malee a dying disposition of all of his personal property, donatio mortis causa ; and there is no limit as to the extent of the gift—whether of the whole or of the part— inter vivos, or donatio mortis causa. Such limitation can only be by express legislation ; and the courts are invested with no such function. The Roman or civil law of “donationes mortis causa ” did recognize the limitation or restriction ; but the common laxo does not limit the amount—absolute or comparative—of the personal estate which may thus be disposed of. Michener v. Dale, 23 Penn. S. R. 59; Seabright v. Seabright, 28 West Va. 481; Hatch v. Athinson, 66 Maine 327; White & Tudor L. C. in Equity, Vol. I., Part II., 1251; Schouler’s Per. Prop., Vol. II., 132-’6.
It is contended that the gift in this case comes within the operation of the section 2414 of the Code of Virginia; and, as the donor and donee resided together at the time of the gift, possession by the donee at the common place of residence was not sufficient;. and, for that reason, the gift must fail. The section is: “ No gift of any goods or chattels shall be valid, unless by deed or will, or unless actual possession shall have come to and remained with the donee or some person claiming under him. If the donor and donee reside together’ at the time of the gift, possession at the place of their residence shall not be a sufficient possession within the meaning of this section.” In the construction of statutes the general rule is, that the words used in the statute are to be construed according to their natural and.ordinary popular and accepted use and meaning, unless it plainly appears that it was intended by the legislature to give to them a different, special, and extraordinary meaning. All the law-writers use the simple term “ gift,” when used without qualification, to express the “ ordinary gift ” or “ svmgfle gift,” which transfers an absolute and irrevocable title to the donee, as contradistinguished from *66the extraordinary and technical gift “mortis causa,” which is made under the apprehension of impending death, and transfers only a conditional, defeasible, and revocable interest. The peculiar gift “ mortis causa ” is always designated by its special, technical name ; and it is never understood or intended to be embraced or expressed by the term “gift” merely. A gift “ mortis causa ” is a very different thing from a “ gift,” in many essential particulars. Chancellor Kent, 2 Comm., Lecture XXXVIII.; 2 Schouler’s Per. Prop. (2d edition), sec. 64.
The policy of the section (2414) originated in 1757, and again in 1758, and in 1787, in the Revised Code of 1819, in the Code of 1849, and in the Code of 1887 ; and in none of these enactments is the special, peculiar, and distinctive, technical descriptive phrase, “ gifts mortis causeo,” to be found. The mischief intended to be guarded against in the policy of the statute was as to gifts inter vinos ; and, until 1849, it was applicable only to gifts of slaves. Then it was made to embrace all “ goods and chattels ”; but it would violate both reason and analogy to hold, that, in its new, any more than in its ancient form, it would embrace gifts mortis ccmsa. It is an established rule of construction, that the existing law is not intended to be changed unless such intention plainly appear; and the inference is irresistible that the legislature did not intend to abrogate the common law of “ donatio mortis ccmsa,,” without having, expressly and by proper descriptive legal language, said so. 11 Gratt. 242-’3 ; 21 Gratt. 695; 6 Randolph 149, Durham v. Dunkley.
The disposition of personal property by “ donatio moo'tis causa ” has been a principle and practice of the common law, both in England and in the states of this Union, for centuries past; and although, since the day of Lord Hardwicke, there have been extra-judicial utterances in deprecation of it, it is, to-day, a fixed principle of enlightened jurisprudence in all *67civilized countries. It is the imperative function of the courts to interpret and operate the law an it in—not as they may think it ought to l>e.
In the able and elaborate opinion of Judge Leake, filed with the record in this case, he decided (saying, “ but certainly not without doubts ”—“ the question to my mind is a very doubtful one”) that the gift by Mr. Thomas of his bankbook, showing the amount of his deposits in the Planters National Bank, was ineffectual in law as a donatio mortis causa of the money to his credit in the said bank; and he decreed accordingly.
In this, I am of opinion, the decree under review is erroneous; and that it should be, under the rule, in this particular, corrected in favor of the appellees) and in all other respects affirmed ; but the majority of the court think the decree is wholly right, and that it must be affirmed as it is.
Every species of personal property, in its largest sense, capable of delivery, actual or constructive, may be the subject of a valid gift mortis causa, including money, banknotes, stocks, bonds, notes, due-bills, certificates of deposit, and any other written evidence of debt. Lee’s Executor v. Boak, 11 Gratt., and cases there cited; Elam v. Keen, 4 Leigh 333; Lead. Cases in Equity, Vol. I., 1205; Duffield v. Elwees, 1 Bligh. N. R. 497; Grover v. Grover, 24 Pick. 265. In the case of Coleman v. Parker, 114 Mass. 33, it is said: “This term ‘ delivery’ is not to be taken in such a narrow sense as to import that the chattel or property is to go literally into the hands of the recipient and to be carried away. There are many articles which might he made the subjects of a donation mortis causa, in which a manual delivery of that kind might be inconvenient or impracticable. We have no doubt that a trunk, with its contents, might be effectually given and delivered in such a case by a delivery of the key. * * * ” In the case of Cooper v. Burr, 45 Bar*68bour 9, it is said: “ The situation, relation, and circumstances’ of .the parties and of the subject of the gift may be taken into consideration in determining the intent to give, and the fact as to delivery. A toted exclusion of the power or means of resuming possession by the donor is not necessary." In Elam v. Keen, 4 Leigh 335, Judge Carr said : “There are many things of which actual, manual tradition cannot be made, either from their nature or their situation at the time. It is not the intention of the law to take from the owner the power of giving these. It merely requires that he shall do what, under the circumstances, will in reason be considered equivalent to an actual delivery.” In Hatch v. Atkinson, 66 Maine 324, the court said that delivery must be as complete “ as the nature of the property would admit of.” See Wing v. Merchant, 57 Maine 383; Dale v. Lincoln, 31 Maine 422; Hildebrant v. Brewer, 6 Texas 45; Noble v. Smith, 2 John. R. 52 ; Jones v. Brown, 34 N. H. 445; Marsh v. Fuller, 18 N. H. 360.
In Stephenson v. King, 81 Ky. 425, (s. c., 50 Amer. Rep. 172, 177,) the court, referring to the case of Ashbrook v. Ryan, as to the bank-book, says : “ What evidence the passbook contains of the deposit in that case does not appear. If .an ordinary pass-book (and it must be so inferred), it was an acknowledgment by the bank that the donor had to his credit in the bank that much money; and, when actually delivered, we cannot see why it did not pass the right.”
Suppose Mr. Thomas, instead of having certificates of deposits, made and entered by the bank in his bank-book, had taken a separate receipt or certificate of deposit for each deposit at the time it was made ; would not the delivery, with words of gift, of each one of such receipts or certificates of deposit, have been as effectual in law to pass the title to his money in bank, as the delivery of the letter, in Stephenson v. King; or the attorney’s receipt for claims in his hands for collection, in Elam v. King?
*69Mr. Thomas’ bank-book had just been written up or balanced by the bank, and it showed on its face the balance due to him by the bank. It was the bank’s acknowledgment of indebtedness to Thomas, and the only voucher or evidence which he had, upon which the law implies-a promise to pay; and it was transferrable by delivery without writing, like any other chose in action. It passed the equitable title, and that is sufficient. The “ beneficial owner ” of any chose in action may sue upon it in his own name. Sec. 2860, Code of Va. 1887. There is a difference between a savings bank pass-book and an ordinary bank-book; in that, by a special method and agreement, on the mere presentation of the savings bank pass-book, the bank will pay ; but this is the mere special mode of dealing agreed on by the parties in that case ; and though the bank would have the right to require evidence to satisfy it that Mr. Thomas had duly delivered, with words of gift sufficient in law to transfer his title to his money in the bank to his donee, Bettie Lewis, his daughteryet that would not, any more than in the case of the keys, affect her title and right to demand the money, which the law would enforce.
This case was first argued before Chancellor Fitzhugh, and submitted for his decision ; but he died in a few days, leaving nothing to show what conclusion he would have reached upon the facts. He had (as it appears by what is stated in the petition for appeal) noted down a few platitudes or propositions. of lawq which (no more than if he had copied the Decalogue) do not afford the slightest clue as to what he would have decreed upon the facts, under the law.
We have given to this case elaborate consideration and the closest scrutiny; and, upon the law and the facts, our judgment is to affirm the decree of the chancery court of the city of "Richmond.